


EXHIBIT 10.30


























SUPERIOR COURT OF THE STATE OF CALIFORNIA
 
FOR THE COUNTY OF LOS ANGELES, CENTRAL DISTRICT
 


 
THE TRINITY GROUP-I, INC.,
 
Plaintiff,
 
v.
 
HYTHIAM, INC.; and DOES 1-10 Inclusive,
 
Defendant.
 
 
Case No. BC434936
 
Assigned For All Purposes To:
Hon. Ralph W. Dau, Dept. 57
 
 
ORDER APPROVING STIPULATION FOR SETTLEMENT OF CLAIMS
 
 
Date:             April 8, 2010
Time:             8:30 a.m.
Dept.:             57
 
 
Complaint Filed:  April 1, 2010
Trial Date:  None Set
 
 




 
1

--------------------------------------------------------------------------------

 

The Joint Ex Parte Application to Approve Stipulation for Settlement of Claims
jointly filed by Plaintiff The Trinity Group-I, Inc. (“Trinity”) and Defendant
Hythiam, Inc. (“Hythiam”) came on for hearing on April 8, 2010 at 8:30 a.m. in
Department 57 of the above-entitled Court, the Honorable Ralph W. Dau presiding.


The Court having reviewed the parties’ Joint Ex Parte Application, having been
presented with a Stipulation for Settlement of Claims (the “Stipulation”), a
copy of which is attached as Exhibit “A” to the Joint Ex Parte Application, and
after a hearing upon the fairness, adequacy and reasonableness of the terms and
conditions of the issuance of Hythiam’s shares of common stock (the “Common
Stock”) to Trinity in exchange for the extinguishment of the claims at issue in
this action, IT IS THEREFORE ORDERED AS FOLLOWS:





1.           The Stipulation is approved in its entirety.

2.           In full and final settlement of Trinity’s claims against Hythiam in
the total amount of $1,005,107 (the “Claims”), which Trinity purchased from six
different creditors of Hythiam, Hythiam will issue and deliver to Trinity or its
designee 5,000,000 shares of Common Stock, being approximately equal to 7.6% of
the total number of shares of Common Stock outstanding immediately subsequent to
such issuance (the “Settlement Shares”), subject to adjustment as set forth in
paragraph  4 below to reflect the intention of the parties that the total number
of shares issued be based upon an average trading price of the Common Stock for
a specified period of time subsequent to entry of this Order.


3.           No later than the first business day following the date that the
Court enters this Order approving the Stipulation, Hythiam shall: (i)
immediately issue the number of shares of Common Stock required by paragraph 2
above to Trinity’s or its designee’s balance account with The Depository Trust
Company (DTC) through the Fast Automated Securities Transfer (FAST) Program of
DTC’s Deposit/Withdrawal Agent Commission (DWAC) system, without any restriction
on transfer, time being of the essence, by transmitting by facsimile and
overnight delivery such irrevocable and unconditional instruction to Hythiam’s
stock transfer agent, provided, that if Hythiam is not eligible to issue DWAC
shares, then in lieu thereof the shares shall be issued in original certificated
form, bearing no restrictive legend, accompanied by stock powers executed in
blank with
a medallion signature guarantee, and (ii) cause its legal counsel to issue an
opinion to Hythiam’s transfer agent, in form and substance acceptable to Trinity
and such transfer agent and at Hythiam’s sole cost and expense, that the shares
may be so issued.


4.           The total number of shares of Common Stock to be issued to Trinity
or its designee in connection with the Stipulation and this Order shall be
adjusted six (6) calendar months following the dates on which the Settlement
Shares are delivered to Trinity or its designee in compliance with paragraph 3
above, as follows: (i) if the number of VWAP Shares (as defined below) exceeds
the number of Settlement Shares initially issued, then Hythiam will issue and
deliver to Trinity or its designee, in accordance with paragraph 3 above,
additional shares of Common Stock equal to the difference between the number of
VWAP Shares and the number of Settlement Shares, and (ii) if the number of VWAP
Shares is less than the number of Settlement Shares, then Trinity or its
designee will return to Hythiam for cancellation of that number of shares as
equals the difference between the number of VWAP Shares and the number of
Settlement Shares issued pursuant to paragraph 3 above.


a.           The number of VWAP Shares is equal to (i) $997,738, (ii) divided by
the volume weighted average price (“VWAP”) of the Common Stock over the six (6)
calendar month period immediately following the date on which the Settlement
Shares are delivered to Trinity or its designee in compliance with paragraph 3.


b.           In no event shall the number of shares of Common Stock issued to
Trinity or its designee in connection with the settlement of the Claims,
aggregated with all shares of Common Stock then owned or beneficially owned or
controlled by, collectively, Trinity and its affiliates, at any time exceed
9.99% of the total number of shares of Common Stock then outstanding.



 
2

--------------------------------------------------------------------------------

 

5.           For so long as Trinity or any of its affiliates hold any shares of
Common Stock of Hythiam, neither Trinity nor any of its affiliates will: (i)
sell in any trading day more Settlement Shares than the greater of (a) 49,000
shares or (b) 10% of the daily trading volume of the Common Stock on the
Over-the-Counter Bulletin Board; (ii) vote any shares of Common Stock owned or
controlled by it, or solicit any proxies or seek to advise or influence any
person with respect to any voting securities of Hythiam; or (iii) engage or
participate in any actions, plans or proposals which
relate to or would result in (a) Trinity or any of its affiliates acquiring
additional securities of Hythiam, alone or together with any other person, which
would result in Trinity and its affiliates collectively beneficially owning or
controlling more than 9.99% of the total outstanding Common Stock or other
voting securities of Hythiam, (b) an extraordinary corporate transaction, such
as a merger, reorganization or liquidation, involving Hythiam or any of its
subsidiaries, (c) a sale or transfer of a material amount of assets of Hythiam
or any of its subsidiaries, (d) any change in the present board of directors or
management of Hythiam, including any plans or proposals to change the number or
term of directors or to fill any existing vacancies on the board, (e) any
material change in the present capitalization or dividend policy of Hythiam, (f)
any other material change in Hythiam’s business or corporate structure,
including but not limited to, if Hythiam is a registered closed-end investment
company, any plans or proposals to make any changes in its investment policy for
which a vote is required by Section 13 of the Investment Company Act of 1940,
(g) changes in Hythiam’s charter, bylaws or instruments corresponding thereto or
other actions which may impede the acquisition of control of Hythiam by any
person, (h) causing a class of securities of Hythiam to be delisted from a
national securities exchange or to cease to be authorized to be quoted in an
inter-dealer quotation system of a registered national securities association,
(i) causing a class of equity securities of Hythiam to become eligible for
termination of registration pursuant to Section 12(g)(4) of the Act, or (j)
taking any action, intention, plan or arrangement similar to any of those
enumerated above.  The provisions of this paragraph 5 may not be modified or
waived without further order of the Court.


6.           This Order ends, finally and forever (i) any claims to payment or
compensation of any kind or nature that Trinity had, now has, or may assert in
the future against Hythiam arising out of the Claims, and (ii) any claims,
including without limitation for offset or counterclaim that Hythiam had, now
has, or may assert in the future against Trinity arising out of the Claims.  In
this regard, and subject to compliance with this Order, effective upon the
execution of this Order, each party hereby releases and forever discharges the
other party, including all of the other party’s employees, officers, directors,
affiliates and attorneys, from any and all claims, demands, obligations
(fiduciary or otherwise), and causes of action, whether known or unknown,
suspected or unsuspected, arising out of, connected with, or incidental to the
Claims.


7.           This action is hereby dismissed with prejudice, provided that the
Court shall retain jurisdiction with regard to the Claims to enforce the terms
of this Order.


8.           The Stipulation and this Order may be enforced by any party to the
Stipulation by a motion under California Code of Civil Procedure section 664.6,
or by any procedure permitted by law in the Superior Court of Los Angeles
County.  Pursuant to the Stipulation, each party thereto further waives a
statement of decision, and the right to appeal from this Order after
entry.  Except as expressly provided in paragraph 3 above, each party shall bear
its own attorneys’ fees, expenses and costs with regard to the Stipulation and
this Order.


IT IS SO ORDERED.


Dated:  April 8, 2010
/s/ RALPH W. DAU  
 
Ralph W. Dau 
 
Judge of the Superior Court

 
 
3


--------------------------------------------------------------------------------
